*480
ORDER

PER CURIAM:
AND NOW, this 3rd day of June, 1994, on certification by the Disciplinary Board that the respondent, Andrew Constantine, II, who was suspended by Order of this Court dated October 5, 1993, for a period of three (3) months, has filed a verified statement showing compliance with all the terms and conditions of the Order of suspension and Rule 217, Pa.R.D.E., and there being no other outstanding order of suspension or disbarment, Andrew Constantine, II is hereby reinstated to active status, effective immediately.
FRANK J. MONTEMURO, J., is sitting by designation as Senior Justice pursuant to Judicial Assignment Docket No. 94 R1800, due to the unavailability of LARSEN, J.; see No. 127 Judicial Administration Docket No. 1, filed October 28, 1993.